Name: Council Regulation (EEC) No 2370/89 of 28 July 1989 amending, with regard to capelin, Regulation (EEC) No 3950/88 allocating, for 1989, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: America;  fisheries
 Date Published: nan

 3 . 8 . 89 Official Journal of the European Communities No L 225/7 COUNCIL REGULATION (EEC) No 2370/89 of 28 July 1989 . amending, with regard to capelin, Regulation (EEC) No 3950/88 allocating, for 1989, Community catch quotas in Greenland waters mentary quota, as provided for in Article 3 (2) of the abovementioned Protocol ; Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) No 170/83, the conditions subject to which this quota may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be distributed between the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (6), as amended by Regulation (EEC) No 3483/88 n, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the 1985 Act of Accession, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other ('), and the Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland on the other (2), establish the fishing quotas allocated to the Community in Greenland waters ; Whereas catch quotas in Greenland waters for 1989 were allocated by Regulation (EEC) No 3950/88 (3), as amended by Regulation (EEC) No 1578/89 (4); Whereas the Greenland Home Rule Authorities in a letter dated 19 May 1989 have offered the Community a supplementary quota for 1989 of capelin ; Whereas in accordance with the provisions of Article 8 ( 1 ) of the abovementioned Agreement, the Community has accepted Greenland's offer of a supplementary quota of 8 000 tonnes of capelin off East Greenland ; Whereas this acceptance implies an adjustment of the financial compensation in proportion to this supple ­ HAS ADOPTED THIS REGULATION : Article 1 The data (columns 1 to 6) relating to capelin set out in the Annex to Regulation (EEC) No 3950/88 are hereby replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989 . For the Council The President M. CHARASSE (') OJ No L 24, 27. 1 . 1983, p. 1 . (?) OJ No L 29, 1 . 2. 1985, p. 9 . ( ¢') OJ No L 29, 1 . 2. 1985, p. 14. 0 OJ No L 352, 21 . 12. 1988, p. 7 0 OJ No L 156, 8 . 6. 1989, p. 3 . (6) OJ No L 207, 29. 7 . 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988, p. 2. No L 225/8 Official Journal of the European Communities 3. 8 . 89 ANNEX Allocation of Community catch quotas in Greenland waters for 1989 Species Area Community catch quotas (tonnes) Quotas allocated to Member States (tonnes) Allocations for Norway (shown for information only) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') (tonnes) (shown for information only) 1 2 3 4 5 6 Capelin ICES XIV/V 8 000 Denmark 8 000  10 000 (') These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1989 agreed on by the Community and the Faroe Islands.